Case 2:21-cv-10998-SRC-AME Document 1 Filed 05/09/21 Page 1 of 14 PageID: 1




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY


JEFFREY RAGLIEVICH and ANTHONY                    :
KINGSLOW, Individually and in their capacities as :
Members of BLACKJACK SECAUCUS, LLC and :
JEFFREY RAGLIEVICH, Individually and in his :
capacity as a member of 279 PASSAIC               :
STREET, LLC                                       :       CIVIL ACTION NO.
                                 Plaintiffs       :
       v.                                         :
                                                  :       VERIFIED COMPLAINT AND
LARRY PRESCHEL, MARC MARCHESANI,                  :       JURY DEMAND
LUIS K. JARAMA, CLARE PRESCHEL and                :
THREE AMIGOS VENTURES, LLC d/b/a                  :
BLACKJACK MULLIGAN’S PUBLIC HOUSE :
HAWTHORNE                                         :
                     Defendants.                  :
                                                  :

       Plaintiffs, Jeffrey Raglievich and Anthony Kingslow, individually and in their capacities

as Members of BLACKJACK SECAUCUS, LLC and Jeffrey Raglievich, individually and in his

capacity as a Member of 279 PASSAIC STREET, LLC by their attorneys, The Law Offices of

Richard Malagiere, P.C. for their complaint against, LARRY PRESCHEL, MARC

MARCHESANI, LUIS K. JARAMA, CLARE PRESCHEL and THREE AMIGOS VENTURES,

LLC d/b/a BLACKJACK MULLIGAN’S PUBLIC HOUSE HAWTHORNE, hereby allege as

follows:

       1.     279 PASSAIC STREET, LLC, doing business as Blackjack Mulligan’s Public

House, is a New Jersey Limited Liability Company, having a business address at 279 Passaic

Street, Garfield, New Jersey 07026 (“Blackjack Mulligan’s Garfield”).
Case 2:21-cv-10998-SRC-AME Document 1 Filed 05/09/21 Page 2 of 14 PageID: 2




        2.      BLACKJACK SECACUS, LLC, doing business as Blackjack Mulligan’s Public

House, is a New Jersey Limited Liability Company, having a business address at 146 Front Street,

Secaucus, New Jersey 07094 (“Blackjack Mulligan’s Secaucus”).

        3.      Blackjack Mulligan’s Garfield and Blackjack Mulligan’s Secaucus when referred

to jointly are referred to as “Blackjack Mulligan’s Plaintiffs”

        4.      Plaintiff Jeffrey Raglievich (“Raglievich”) is an individual residing at 23 Rustic

Way, Freehold, New Jersey 07728. Raglievich is a Member of Blackjack Mulligan’s Garfield and

Blackjack Mulligan’s Secaucus and is filing suit derivatively on their behalf.

        5.      Raglievich’s membership interest in these two entities is not in certificate form and

there is no formal operating agreement; instead, his ownership is evidenced by his allocation of

profits annually and the agreement and course of dealing of the members.

        6.      Plaintiff Anthony Kingslow (“Kingslow”) is an individual residing at 94 May Street

Hawthorne, New Jersey 07506. Kingslow is a Member of Blackjack Mulligan’s Secaucus and is

filing suit derivatively on its behalf.

        7.      Kingslow’s membership interest in the Secaucus entity is not in certificate form

and there is no formal operating agreement; instead, his ownership is evidenced by his allocation

of profits annually and the agreement and course of dealing of the members.

        8.      Upon information and belief, Defendant THREE AMIGOS VENTURES, LLC is a

New Jersey Limited Liability Company with a business address at Blackjack Mulligan’s Public

House Hawthorne, 237 Diamond Bridge Avenue, Hawthorne, New Jersey 07506 (“Three

Amigos”).




                                            -2-
Case 2:21-cv-10998-SRC-AME Document 1 Filed 05/09/21 Page 3 of 14 PageID: 3




       9.        Upon information and belief, Defendant LARRY PRESCHEL (“Preschel”) is an

individual residing at 907 Prince Street, Teaneck, New Jersey 07666. Preschel is a Member of

Defendant Three Amigos and is also a Member of Blackjack Mulligan’s Garfield.

       10.       Upon information and belief, Defendant CLARE PRESCHEL (“Clare Preschel”)

is an individual residing at 907 Prince Street, Teaneck, New Jersey 07666. Clare Preschel is a

Member of Defendant Blackjack Mulligan’s Secaucus.

       11.       Upon information and belief, Defendant MARC MARCHESANI (“Marchesani”)

is an individual residing at 23 Irving Place Woodland Park, New Jersey 07424. Marchesani is a

Member of Defendant Three Amigos and is also a Member of Blackjack Mulligan’s Secaucus.

       12.       Upon information and belief, defendant LUIS K. JARAMA (“Jarama”) is an

individual residing at 129 Red Twig Trail Bloomingdale, New Jersey 07403. Jarama is a Member

Defendant Three Amigos.

                                JURISDICTION AND VENUE

       13.       This is a Civil Action arising under the Federal Trademark Act of 1947, as

amended, 15 U.S.C. § 1051, et. seq., the common law of the State of New Jersey, the New Jersey

Unfair Competition Act, N.J.S.A. § 56:4-1, et. seq., and the New Jersey Trademark Act, N.J.S.A.

§ 56:3-13.1a, et seq. This Court has subject matter jurisdiction under the provisions of 15 U.S.C.

§ 1121, 28 U.S.C. § 1331 and 28 U.S.C. § 1367. Defendants are located within, and are transacting

and doing business within this judicial district. Venue is proper in this district pursuant to 28

U.S.C. § 1391.




                                           -3-
Case 2:21-cv-10998-SRC-AME Document 1 Filed 05/09/21 Page 4 of 14 PageID: 4




                     FACTS COMMON TO ALL CAUSES OF ACTION

       14.     The Blackjack Mulligan’s Plaintiffs own and operate two very successful bars and

restaurants, the original one in Garfield and a second location in Secaucus.

       15.     The Blackjack Mulligan’s Plaintiffs have used the mark BLACKJACK

MULLIGAN’S PUBLIC HOUSE since at least as early as December 2012 to distinguish their

restaurant and bar services.

       16.     Through its extensive sales and advertising, The Blackjack Mulligan’s Plaintiffs

have developed extensive good will in New Jersey and beyond with respect to the mark

BLACKJACK MULLIGAN’S PUBLIC HOUSE.

       17.     Blackjack Mulligan’s Garfield was organized and formed for the purpose of

opening and operating the restaurant and bar located at 279 Passaic Street, Garfield, New Jersey

under the name BLACKJACK MULLIGAN’S PUBLIC HOUSE and has been doing business as

BLACKJACK MULLIGAN’S PUBLIC HOUSE continuously since that time.

       18.     Blackjack Mulligan’s Garfield was a quick success and inspired the owners to open

a second location at 146 Front Street, Secaucus, New Jersey.

       19.     Blackjack Mulligan’s Secaucus was organized and formed for the purpose of

opening and operating the restaurant and bar located at 146 Front Street, Secaucus, New Jersey

under the name BLACKJACK MULLIGAN’S PUBLIC HOUSE and has been doing business as

BLACKJACK MULLIGAN’S PUBLIC HOUSE continuously since that time.

       20.     Blackjack Mulligan’s Garfield and Blackjack Mulligan’s Secaucus share menu

design and look, coordinated website messaging and cross referencing, offer the same food and




                                           -4-
Case 2:21-cv-10998-SRC-AME Document 1 Filed 05/09/21 Page 5 of 14 PageID: 5




drink specials (e.g., Prime Rib Tuesday, Wing Wednesday) and offer for sale the same apparel

(e.g., shirts, hats).

        21.      The Blackjack Mulligan’s Plaintiffs’ bar and restaurant services at both locations

are promoted under the name BLACKJACK MULLIGAN’S PUBLIC HOUSE.

        22.      The Blackjack Mulligan’s Plaintiffs’ mark BLACKJACK MULLIGAN’S PUBLIC

HOUSE has achieved widespread notoriety throughout the tri-state area.

        23.      Defendants are direct competitors of Blackjack Mulligan’s Plaintiffs and market

and operate a bar and restaurant in Hawthorne, New Jersey at 237 Diamond Bridge Avenue under

the name BLACKJACK MULLIGAN’S PUBLIC HOUSE which the Defendants opened years

after the Blackjack Mulligan’s Plaintiffs began operations and use of the name BLACKJACK

MULLIGAN’S PUBLIC HOUSE.

        24.      Two of the members of Defendant Three Amigos, Preschel and Marchesani, are

also members of the Blackjack Mulligan’s Plaintiffs or either of them and, therefore, have full

knowledge of the Blackjack Mulligan’s Plaintiffs’ exclusive rights to use the name BLACKJACK

MULLIGAN’S PUBLIC HOUSE in connection with restaurant and bar services.

        25.      Defendant Clare Preschel is the wife of Preschel and a member of Blackjack

Mulligans Secaucus and as such has complete and full knowledge of the Blackjack Mulligan’s

Plaintiffs’ exclusive rights to use the name BLACKJACK MULLIGAN’S PUBLIC HOUSE in

connection with restaurant and bar services.




                                            -5-
Case 2:21-cv-10998-SRC-AME Document 1 Filed 05/09/21 Page 6 of 14 PageID: 6




       26.     Defendants have not sought nor have they received permission from the Plaintiffs

to use the name BLACKJACK MULLIGAN’S PUBLIC HOUSE in their venture which is not

sponsored or authorized by Plaintiff.

       27.     After Defendants had opened their competing restaurant using Plaintiffs ‘trademark

and other indica of ownership without Plaintiffs’ permission or authorization, Defendants Preschel

and Marchesani approached the Plaintiffs and asked them to consider participating in Defendants’

new venture. The Plaintiffs indicated they were open to considering terms and asked for a specific

proposal from Defendants Preschel and Marchesani which proposal was neither put forward by

the Defendants nor received by the Plaintiffs.

       28.     Defendants are deceiving and misleading consumers by not only using the

Blackjack Mulligan’s Plaintiffs’ mark but by also expressly and falsely promoting Defendants’

bar and restaurant in Hawthorne as being affiliated with the Blackjack Mulligan’s Plaintiffs’

locations in Garfield and Secaucus and by copying many of the plaintiffs’ indicia or ownership

such as menu design and look, website messaging, naming of specials for food and drink items

and sale of promotional items such as shirts and hats.

       29.     Defendants’ false statements to consumers are made willfully, maliciously and with

complete disregard for the rights of Blackjack Mulligan’s Plaintiffs.

       30.     Defendants are using a mark identical to Blackjack Mulligan’s Plaintiffs’ mark, to

trade on the Blackjack Mulligan’s Plaintiffs’ goodwill, to deceive customers and to cause damage

to the Blackjack Mulligan’s Plaintiffs’ reputation, which reputation has been built up over many

years through Plaintiffs’ sales, advertising and marketing efforts and through which Plaintiffs and

Plaintiffs’ mark have become well-known in the field for excellence and quality.



                                           -6-
Case 2:21-cv-10998-SRC-AME Document 1 Filed 05/09/21 Page 7 of 14 PageID: 7




        31.     Pursuant to Rule 23.1 of the Federal Rules of Civil Procedure, Raglievich and

Kingslow have attempted to convince Preschel and Marchesani to cease their infringing activities

which are harming Blackjack Mulligan’s trademark rights in order to resolve the claims of

Blackjack Mulligan’s against Preschel and Marchesani and Three Amigos without recourse to

litigation.

        32.     Specifically, on or about January 20, 2021 counsel for the plaintiffs’ sent an e-mail

to the individual defendants making an entreaty for an organized separation of the various

businesses and a reasonable royalty for the continued use of the trademark.

        33.     Further, on or about April 28, 2021, counsel for the Plaintiffs sent a demand letter

via e-mail to the defendants requesting a meeting with them and their attorneys to resolve this

derivative action before litigation.

        34.     However, despite having full knowledge of the Blackjack Mulligan’s Plaintiffs’

prior rights, and the likelihood of confusion that necessarily stems from Defendants’ unauthorized

use of the BLACKJACK MULLIGAN’S PUBLIC HOUSE trademark, Defendants have rejected

Plaintiffs’ entreaties, necessitating this action.

        35.     The Plaintiffs state this action is not a collusive one to confer jurisdiction on the

court that it would not overwise have.

                                        COUNT I
                              FALSE DESIGNATION OF ORIGIN

        36.     The Plaintiffs repeat and reallege the allegations of Paragraphs 1 through 35 hereof

with the same force and affect as if set forth herein at length.

        37.     Defendants’ use of the name BLACKJACK MULLIGAN’S PUBLIC HOUSE

tends to falsely represent that Defendants are connected with or that Defendants’ activities are


                                              -7-
Case 2:21-cv-10998-SRC-AME Document 1 Filed 05/09/21 Page 8 of 14 PageID: 8




authorized by the Plaintiffs and is likely to cause confusion, or to cause mistake, or to deceive as

to the affiliation, connection or association of Defendants with Plaintiffs, or as to the origin,

sponsorship, or approval of Defendants’ goods, or services, or commercial activities by Plaintiffs.

Any failure of Defendants to maintain acceptable standards of quality and service will reflect

adversely on Plaintiffs and cause irreparable harm to Plaintiffs.

        38.    The Plaintiffs have no control over the quality of the goods or services sold or

offered for sale by Defendants, and because of the confusion as to the source engendered by

Defendants, Plaintiffs’ valuable good will in respect of its trademark is at the mercy of Defendants.

        39.    Said actions of Defendants constitute a violation of 15 U.S.C. § 1125(a) in that such

false designations and representations of origin and quality have been and continue to be used on

or in connection with goods sold and services offered by Defendants or which affect commerce.

        40.    Defendants’ false designation of origin and quality has caused substantial and

irreparable damage and injury to Plaintiffs, for which Plaintiffs has no adequate remedy at law.

        41.    Defendants’ actions demonstrate an intentional, willful, and malicious intent to

trade on the goodwill associated with Plaintiffs’ trademark.

        42.    Defendants have caused and are likely to continue to cause substantial injury to

Plaintiffs.

        43.    Due to Defendants’ actions alleged herein, the Plaintiffs are entitled to judgment

awarding it preliminary and permanent injunctive relief, treble damages, statutory damages,

disgorgement of profits, attorney’s fees and costs under 15 U.S.C. §1114, §1116 and §1117, as

well as any other relief the Court deems just and equitable.




                                            -8-
Case 2:21-cv-10998-SRC-AME Document 1 Filed 05/09/21 Page 9 of 14 PageID: 9




                                            COUNT II
                                            DILUTION

       44.     The Plaintiffs repeat and reallege the allegations of Paragraphs 1 through 43 hereof

with the same force and affect as if set forth herein at length.

       45.     Defendants’ actions constitute a violation of 15 U.S.C. § 1125(c) in that such use

of BLACKJACK MULLIGAN’S PUBLIC HOUSE has caused and will continue to cause dilution

of the distinctive quality of the Blackjack Mulligan’s Plaintiffs’ mark BLACKJACK

MULLIGAN’S PUBLIC HOUSE.

                                      COUNT III
                            COMMON LAW UNFAIR COMPETITION

       46.     The Plaintiffs repeat and reallege the allegations of Paragraphs 1 through 45 hereof

with the same force and affect as if set forth herein at length.

       47.     This count arises under the New Jersey Common Law of Unfair Competition.

Jurisdiction is supplemental to Count I pursuant to U.S.C. § 1367. Venue is proper in this district

under 28 U.S.C. § 1391.

       48.     The Plaintiffs repeat and reallege the allegations of Paragraphs 1 through 45 hereof

with the same force and affect as if set forth herein at length.

       49.     Defendants’ use of BLACKJACK MULLIGAN’S PUBLIC HOUSE is in violation

of the New Jersey Common Law of Unfair Competition and is likely to cause confusion, mistake

or to deceive the public.

       50.     Defendants’ unlawful conduct will continue to damage Plaintiffs unless enjoined

by this court. Plaintiffs have no adequate remedy at law.




                                             -9-
Case 2:21-cv-10998-SRC-AME Document 1 Filed 05/09/21 Page 10 of 14 PageID: 10




       51.       Due to Defendants’ actions alleged herein, the Plaintiffs are entitled to judgment

awarding it preliminary and injunctive relief, treble damages, disgorgement of profits, attorneys’

fees, costs, and punitive damages, as well as any other relief the Court deems just and equitable.

                                   COUNT IV
                   NEW JERSEY STATUTORY UNFAIR COMPETITION

       52.       The Plaintiffs repeat and reallege the allegations of Paragraphs 1 through 51 hereof

with the same force and affect as if set forth herein at length.

       53.       The Defendants’ use of the name BLACKJACK MULLIGAN’S PUBLIC HOUSE

in connection with the sale and marketing of goods and services constitutes appropriation of

Plaintiff’s trademark, reputation and good will in direct violation of the New Jersey Unfair

Competition Act, N.J.S.A. § 56:4-1.

       54.       The activities of Defendants alleged herein have caused and, if not enjoined, will

continue to cause, irreparable harm to the rights of Plaintiffs. The Plaintiffs have no adequate

remedy at law.

       55.       Due to the actions of Defendants alleged herein, the Plaintiffs are entitled to

judgment awarding it preliminary and injunctive relief as well as any other relief the Court deems

just and equitable.

                                        COUNT V
                               NEW JERSEY TRADEMARK ACT

       56.   The Plaintiffs repeat and reallege the allegations of Paragraphs 1 through 55 hereof

with the same force and affect as if set forth herein at length.




                                            - 10 -
Case 2:21-cv-10998-SRC-AME Document 1 Filed 05/09/21 Page 11 of 14 PageID: 11




        57.   Defendants’ use of BLACKJACK MULLIGAN’S PUBLIC HOUSE in connection

with its sales and marketing of goods and services constitutes appropriation of the Plaintiffs’

trademark in direct violation of the New Jersey Trademark Act, N.J.S.A. § 56:3-13.16.

        58.   The activities of Defendants alleged herein have caused and, if not enjoined, will

continue to cause, irreparable harm to the rights of the Plaintiffs. The Plaintiffs have no adequate

remedy at law.

        59.   Defendants acted willfully and knowingly in their violation of New Jersey State Law.

        60.   Due to Defendants’ actions alleged herein, the Plaintiffs are entitled to judgment

awarding it preliminary and permanent injunctive relief, treble damages, attorney’s fees and costs,

as well as any other relief the Court deems just and equitable.

        WHEREFORE, the Plaintiffs pray for judgment that:

        (a)      Defendants have, by their unauthorized use of a mark identical to and confusingly

similar to Plaintiffs’ trademark, used and applied false designations of origin, diluted the

distinctive quality of Plaintiffs’ trademark, competed unfairly with the Plaintiffs and have injured

Plaintiffs’ good will and business reputation, in violation of Federal and State Law and have done

so willfully all to the detriment of the Plaintiffs.

        (b)      Defendants, their agents, servants, employees, successors and assigns and all

persons in active concert, privity, or participation with Defendants, be preliminarily and

permanently enjoined from using any false designation or false description or representation, from

engaging in any act or series of acts which either alone or in combination constitutes deceptive or

unfair methods of competition by Defendants with Plaintiffs and from otherwise interfering with




                                             - 11 -
Case 2:21-cv-10998-SRC-AME Document 1 Filed 05/09/21 Page 12 of 14 PageID: 12




or injuring the business reputation of Plaintiffs, or diluting the distinctive quality of the Plaintiffs’

trademark or the good will associated therewith.

        (c)     Defendants be required to account for and pay over to Plaintiffs, Defendants’ profits

and any damages suffered by Plaintiffs as a result of Defendant’s acts of false designation of origin,

and unfair competition, together with interest and costs.

        (d)     Defendants be required to pay to Plaintiffs an amount three times the profits of

Defendants or damages of Plaintiffs.

        (e)     Defendants be required to pay an award of statutory damages to Plaintiffs.

        (f)     Defendants be required to cease all use of the mark BLACKJACK MULLIGAN’S

PUBLIC HOUSE or any mark confusingly similar to Plaintiffs’ trademarks.

        (g)     Defendants be ordered to surrender for destruction all products, signs, labels,

advertisements and other materials constituting infringement of Plaintiffs’ trademarks.

        (h)     Defendants be required to pay Plaintiffs the costs of this action, together with

reasonable attorney’s fees, costs and disbursements.

        (i)     Plaintiffs be awarded such other and further relief, as this Court deems just and

equitable.

                                        THE LAW OFFICES OF RICHARD MALAGIERE, PC.


                                                        By: s/ Richard Malagere
Dated: May 7, 2021                                         Richard Malagiere
                                                           rm@malagierelaw.com
                                                           Leonard E. Seaman
                                                           les@malagierelaw.com
                                                           250 Moonachie Road, Suite 102
                                                           Moonachie, New Jersey 07074
                                                           Attorneys for Plaintiffs



                                             - 12 -
Case 2:21-cv-10998-SRC-AME Document 1 Filed 05/09/21 Page 13 of 14 PageID: 13




                                         JURY DEMAND

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, the Plaintiffs demand a trial

by jury on all facts so triable.

                                       THE LAW OFFICES OF RICHARD MALAGIERE, PC.


                                       By: s/ Richard Malagere
Dated: May 7, 2021                        Richard Malagiere
                                          rm@malagierelaw.com
                                          Leonard E. Seaman
                                          les@malagierelaw.com
                                          250 Moonachie Road, Suite 102
                                          Moonachie, New Jersey 07074
                                          Attorneys for Plaintiffs


                              LOCAL RULE 11.2 CERTIFICATION

        Pursuant to Local Civil Rule 11.2, the Plaintiffs certify that the matter in controversy in

this action is not the subject of any other action pending in any court, or of any pending arbitration

or administrative proceeding.

                                       THE LAW OFFICES OF RICHARD MALAGIERE, PC.


                                       By: s/ Richard Malagere
Dated: May 7, 2021                        Richard Malagiere
                                          rm@malagierelaw.com
                                          Leonard E. Seaman
                                          les@malagierelaw.com
                                          250 Moonachie Road, Suite 102
                                          Moonachie, New Jersey 07074
                                          Attorneys for Plaintiffs




                                            - 13 -
Case 2:21-cv-10998-SRC-AME Document 1 Filed 05/09/21 Page 14 of 14 PageID: 14
